UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                      :
FAITH TOWNSEND,                                       : CASE NO. 1:18-CV-02742
                                                      :
                                                      :
                  Plaintiff,                          :
                                                      :
vs.                                                   : OPINION & ORDER
                                                      : [Resolving Doc. No. 7]
ROCKWELL AUTOMATION INC. et al., :
                                                      :
                  Defendants.                         :
                                                      :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        Pro se Plaintiff Faith Townsend alleges her employer discriminated against her,

retaliated against her and created a hostile work environment based on her race and gender. She

asserts claims under 42 U.S.C. § 1983 and Title VII against her employer and her most recent

supervisor. For the reasons stated below, her claims under 42 U.S.C. § 1983 against both

Defendants and her claims under Title VII against her supervisor are dismissed.


                                          I. Background


       Townsend indicates she worked in the after hours call center for Rockwell. She states

their work space was isolated because most other employees were at home during their shift.

She indicates she was the only female and only African American in the group.


       Townsend indicates she was promoted to team lead in 2007 or 2008. She contends soon

after her promotion, she began to experience harassment from her co-workers and supervisors.
She alleges co-workers and supervisors engaged in racially-offensive or threatening

conversations in her presence, which included such topics as noose-making, watermelon being a

source of melanin, gun collecting and their utility in leaving no witnesses, and African

American views on the need to educate their children. She indicates she reported these

conversations to a series of supervisors, managers and human resources personnel but nothing

was done to discipline the offenders or stop the behavior. She contends the harassing behavior

escalated to harassing texts being sent to her personal cellular telephone, and co-workers

attending her son’s funeral to harass her.


       In addition, Townsend contends her supervisors treated her less favorably than her

Caucasian and male co-workers. She alleges she was assigned a greatly disproportionate

amount of work compared to her co-workers, that she was denied training offered to others in

her group, and that she was assigned to a separate tract for KCS certification than other co-

workers. She states KSC certification became a requirement for her job, and her supervisors

held her to a higher score standard to receive certification than the standard imposed on her co-

workers.


       In February 2018, Rodriguez sent an email to employees, which she interpreted as

favoring the male employees in her group. She responded with a department-wide email

pointing out this discrepancy and complaining of disparate treatment, for which she received a

seven-week suspension. She states another supervisor wanted to schedule a meeting with her to

discuss her return to work following the suspension. She asked if any of the things she

highlighted would change and he responded that they would not. She claims she was told to

come in, do her work, and stop disrespecting her co-workers. She indicates this supervisor

expressed concern about her continuing employment. She alleges she was scheduled to return
                                                2
to work the following Saturday, but the stress of the situation caused her to be hospitalized. She

resigned in August, 2018, contending she did not feel safe at work.


                                              II. Legal Standards


         The Court is required to construe Plaintiff’s pro se Complaint liberally and to hold

Plaintiff’s Complaint to a less stringent standard than one drafted by an attorney.1 District

courts, however, are permitted to conduct a limited screening procedure and to dismiss sua

sponte, regardless of payment of the filing fee, claims that are “totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to discussion.”2 Sua sponte

dismissal is also authorized where the asserted claims lack an arguable basis in law, or if the

district court lacks subject matter jurisdiction over the matter.3


                                                   III. Analysis


         Plaintiff first asserts claims under 42 U.S.C. § 1983. To establish a prima facie case

under 42 U.S.C. § 1983, Plaintiff must assert that the Defendants acted under color of state law

to deprive him of rights, privileges, or immunities secured by the United States Constitution.4

Generally, to be considered to have acted under color of state law, the Defendant must be a

government entity or official, or receive such significant aid from the government that the

conduct can be attributed to the state.5 These Defendants are private parties with no alleged

government involvement. They are not subject to liability under § 1983.



1
         Spotts v. United States, 429 F.3d 248, 250 (6th Cir. 2005) (citing Haines v. Kerner, 404 U.S. 519, 520, 92
S.Ct. 594, 30 L.Ed.2d 652 (1972))
2
         Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (per curiam).
3
         Id. at 480; see also Neitzke v. Williams, 490 U.S. 319 (1989); Sistrunk v. City of Strongsville, 99 F.3d 194,
197 (6th Cir. 1996); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990).
4
         Parratt v. Taylor, 451 U.S. 527, 535 (1981).
5
         Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982).
                                                          3
       Plaintiff also brings claims under Title VII, which makes it unlawful for an employer to

discriminate against an individual because of that individual’s race, color, religion, sex, or

national origin.6 For purposes of Title VII, an employer is “a person engaged in an industry

affecting commerce who has fifteen or more employees for each working day in each twenty or

more calendar weeks in the current or preceding calendar year, and any agent of such person

....”7 An employee or supervisor who does not otherwise meet the statutory definition of

“employer” cannot be held individually liable under Title VII.8 Rockwell is arguably an

employer under Title VII. There is no plausible suggestion, however, that Rodriguez meets this

definition. He was merely Plaintiff’s immediate supervisor. Plaintiff cannot bring a claim

against him under Title VII.


                                               IV. Conclusion


       Accordingly, Plaintiff’s claims against both Defendants under 42 U.S.C. § 1983, and her

claims against Robert Rodriguez under Title VII are dismissed. The Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good faith.9 This

action shall proceed solely on Plaintiff’s Title VII claims against Rockwell Automation Inc.


       IT IS SO ORDERED.



Dated: April 4, 2019                                  s/  James S. Gwin
                                                      JAMES S. GWIN
                                                      UNITED STATES DISTRICT JUDGE

6
       42 U.S.C. § 2000e–2(a)(1).
7
       42 U.S.C. § 2000e(b).
8
       Wathen v. General Electric Company, 115 F.3d 400 (6th Cir. 1997).
9
       28 U.S.C. § 1915(a)(3) provides:

        An appeal may not be taken in forma pauperis if the trial court certifies that it is not taken in
        good faith.
                                                         4
